Name: Council Regulation (EEC) No 1488/91 of 31 May 1991 fixing the amount of the co-responsibility levy for cereals for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 138/92 Official Journal of the European Communities 1 . 6. 91 COUNCIL REGULATION (EEC) No 1488/91 of 31 May 1991 fixing the amount of the co-responsibility levy for cereals for the 1991/92 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 4 (2) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1 985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EEC) No 2205/90 (4), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parlia ­ ment (6), Having regard to the opinion of the Economic and Social Committee (*), Whereas the amount of the co-responsibility levy referred to in Article 4 of Regulation (EEC) No 2727/75 is to be determined on the basis of cereal production, the quanti ­ ties of cereals used in the Community without financial intervention and of imports of the substitute products shown in Annex D to the abovementioned Regulation ; whereas, however, in view of the cereal production situa ­ tion in the Community and of the restrictive price policy for the 1991 /92 marketing year, the co-responsibility levy for the 1991/92 marketing year should be set at the level indicated below ; Whereas Commission Regulation (EEC) No 1432/88 of 26 May 1988 laying down detailed rules for applying the co-responsibility levy in the cereals sector (8), as last amended by Regulation (EEC) No 2712/89 f), determined on 1 July of the marketing year in question the operative event of the agricultural conversion rate for the co-responsibility levy ; whereas a new rate is laid down for the 1991 /92 marketing year in Greece and Spain where the co-responsibility levy is to apply for certain cereals as from 1 June ; whereas in order to avoid a distortion of competition the agricultural conversion rates laid down as from 1 July 1991 should be applied during the month of June 1991 , HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 marketing year, the amount of the co-responsibility levy referred to in Article 4 of Regula ­ tion (EEC) No 2727/75 shall be ECU 8,43/tonne. Article 2 The amount referred to in Article 1 applicable in Greece and Spain from 1 to 30 June 1991 shall be respectively converted into the national currency at the rate of :  ECU 1 = Dr 252,121 ,  ECU 1 = Pta 153,498 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1991 /92 marke ­ ting year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 May 1991 . For the Council The President A. BODRY (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12 . 1990, p. 23 . (3) OJ No L 164, 26. 6. 1985, p. 1 . (4) OJ No L 201 , 31 . 7. 1990, p . 9 . ( j OJ No C 104, 19 . 4. 1991 , p. 7. (6) Opinion delivered on 16 May 1991 (not yet published in the Official Journal). Q Opinion delivered on 25 April 1991 (not yet published in the Official Journal). (8) OJ No L 131 , 27 . 5. 1988, p . 37. O OJ No L 262, 8 . 9 . 1989, p. 22.